


Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of September 9, 2020 by and between Prime Impact Acquisition I, a Cayman
Islands exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-245043
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one of the Company’s Class A ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”), and one-third of one redeemable warrant, each whole warrant
entitling the holder thereof to purchase one Ordinary Share (such initial public
offering hereinafter referred to as the “Offering”), has been declared effective
as of the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Goldman Sachs & Co. LLC and BofA
Securities, Inc., as representatives (the “Representatives”) to the several
underwriters (the “Underwriters”) named therein; and

 

WHEREAS, as described in the Prospectus, $300,000,000 of the gross proceeds of
the Offering (or $345,000,000 if the Underwriters’ option to purchase additional
units is exercised in full) and sale of the Private Placement Warrants (as
defined in the Underwriting Agreement) will be delivered to the Trustee to be
deposited and held in a segregated trust account located at all times in the
United States (the “Trust Account”) for the benefit of the Company and the
holders of the Ordinary Shares included in the Units issued in the Offering as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $10,500,000, or $12,075,000 if the Underwriters’ option to purchase
additional units is exercised in full, is attributable to deferred underwriting
discounts and commissions that will be payable by the Company to the
Underwriters upon the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.                               Agreements and Covenants of Trustee. The
Trustee hereby agrees and covenants to:

 

(a)                                       Hold the Property in trust for the
Beneficiaries in accordance with the terms of this Agreement in the Trust
Account established by the Trustee located in the United States at J.P. Morgan
Chase Bank, N.A. (or at another U.S. chartered commercial bank with consolidated
assets of $100 billion or more) in the United States, maintained by Trustee and
at a brokerage institution selected by the Trustee that is reasonably
satisfactory to the Company;

 

(b)                                       Manage, supervise and administer the
Trust Account subject to the terms and

 

1

--------------------------------------------------------------------------------



 

conditions set forth herein;

 

(c)                                             In a timely manner, upon the
written instruction of the Company, invest and reinvest the Property in United
States government securities within the meaning of Section 2(a)(16) of the
Investment Company Act of 1940, as amended, having a maturity of 185 days or
less, or in money market funds meeting the conditions of paragraphs (d)(1),
(d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the Investment Company
Act of 1940, as amended (or any successor rule), which invest only in direct
U.S. government treasury obligations, as determined by the Company; the Trustee
may not invest in any other securities or assets, it being understood that the
Trust Account will earn no interest while account funds are uninvested awaiting
the Company’s instructions hereunder and the Trustee may earn bank credits or
other consideration;

 

(d)                                             Collect and receive, when due,
all principal, interest or other income arising from the Property, which shall
become part of the “Property,” as such term is used herein;

 

(e)                                             Promptly notify the Company and
the Representatives of all communications received by the Trustee with respect
to any Property requiring action by the Company;

 

(f)                                             Supply any necessary information
or documents as may be requested by the Company (or its authorized agents) in
connection with the Company’s preparation of the tax returns relating to assets
held in the Trust Account;

 

(g)                                              Participate in any plan or
proceeding for protecting or enforcing any right or interest arising from the
Property if, as and when instructed by the Company to do so;

 

(h)                                             Render to the Company monthly
written statements of the activities of, and amounts in, the Trust Account
reflecting all receipts and disbursements of the Trust Account;

 

(i)                                             Commence liquidation of the
Trust Account only after and promptly following (x) receipt of, and only in
accordance with, the terms of a letter from the Company (“Termination Letter”)
in a form substantially similar to that attached hereto as either Exhibit A or
Exhibit B, as applicable, signed on behalf of the Company by its Co-Chief
Executive Officer, Chief Financial Officer or other authorized officer of the
Company, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account, including interest earned on the funds held in
the Trust Account and not previously released to the Company to pay its income
taxes, if any, (less up to $100,000 of interest to pay dissolution expenses),
only as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is the later of (1) 24 months after the
closing of the Offering and (2) such later date as may be approved by the
Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association, if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its income taxes, if any, (less up to
$100,000 of interest to pay dissolution expenses), shall be distributed to the
Public Shareholders of record as of such date. It is acknowledged and agreed
that there should be no reduction in the principal amount per share initially
deposited in the Trust Account;

 

(j)                                            Upon written request from the
Company, which may be given from time to time in a form substantially similar to
that attached hereto as Exhibit C (a “Tax Payment Withdrawal Instruction”),
withdraw from the Trust Account and distribute to the Company the amount of
interest earned on the Property requested by the Company to cover any tax
obligation owed by the Company as a

 

2

--------------------------------------------------------------------------------



 

result of assets of the Company or interest or other income earned on the
Property, which amount shall be delivered directly to the Company by electronic
funds transfer or other method of prompt payment, and the Company shall forward
such payment to the relevant taxing authority, so long as there is no reduction
in the principal amount initially deposited in the Trust Account; provided,
however, that to the extent there is not sufficient cash in the Trust Account to
pay such tax obligation, the Trustee shall liquidate such assets held in the
Trust Account as shall be designated by the Company in writing to make such
distribution, so long as there is no reduction in the principal amount initially
deposited in the Trust Account (it being acknowledged and agreed that any such
amount in excess of interest income earned on the Property shall not be payable
from the Trust Account). The written request of the Company referenced above
shall constitute presumptive evidence that the Company is entitled to said
funds, and the Trustee shall have no responsibility to look beyond said request;

 

(k)                                            Upon written request from the
Company, which may be given from time to time in a form substantially similar to
that attached hereto as Exhibit D (a “Shareholder Redemption Withdrawal
Instruction”), the Trustee shall distribute to the remitting brokers on behalf
of Public Shareholders redeeming Ordinary Shares the amount required to pay
redeemed Ordinary Shares from Public Shareholders pursuant to the Company’s
amended and restated memorandum and articles of association; and

 

(l)                                                Not make any withdrawals or
distributions from the Trust Account other than pursuant to Section 1(i), (j) or
(k) above.

 

2.                                     Agreements and Covenants of the Company.
The Company hereby agrees and covenants to:

 

(a)                                            Give all instructions to the
Trustee hereunder in writing, signed by the Company’s Co-Chief Executive
Officer, Chief Financial Officer or other authorized officer of the Company. In
addition, except with respect to its duties under Sections 1(i), (j) or
(k) hereof, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal or telephonic advice or instruction which it, in good
faith and with reasonable care, believes to be given by any one of the persons
authorized above to give written instructions, provided that the Company shall
promptly confirm such instructions in writing;

 

(b)                                             Subject to Section 4 hereof,
hold the Trustee harmless and indemnify the Trustee from and against any and all
reasonable and documented expenses, including reasonable counsel fees and
disbursements, or losses suffered by the Trustee in connection with any action
taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;

 

(c)                                             Pay the Trustee the fees set
forth on Schedule A hereto, including an initial acceptance fee, annual
administration fee, and transaction processing fee which fees shall be subject
to

 

3

--------------------------------------------------------------------------------



 

modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees unless and until it is
distributed to the Company pursuant to Sections 1(i) through 1(k) hereof. The
Company shall pay the Trustee the initial acceptance fee and the first annual
administration fee at the consummation of the Offering. The Trustee shall refund
to the Company the annual administration fee (on a pro rata basis) with respect
to any period after the liquidation of the Trust Account. The Company shall not
be responsible for any other fees or charges of the Trustee except as set forth
in this Section 2(c) and as may be provided in Section 2(b) hereof;

 

(d)                                             In connection with any vote of
the Company’s shareholders regarding a merger, share exchange, asset
acquisition, share purchase, reorganization or similar business combination
involving the Company and one or more businesses (the “Business Combination”),
provide to the Trustee an affidavit or certificate of the inspector of elections
for the shareholder meeting verifying the vote of such shareholders regarding
such Business Combination;

 

(e)                                              Provide the Representatives
with a copy of any Termination Letter(s) and/or any other correspondence that is
sent to the Trustee with respect to any proposed withdrawal from the Trust
Account promptly after it issues the same;

 

(f)                                             Unless otherwise agreed between
the Company and the Representatives, ensure that any Instruction Letter (as
defined in Exhibit A) delivered in connection with a Termination Letter in the
form of Exhibit A expressly provides that the Deferred Discount is paid directly
to the account or accounts directed by the Representatives on behalf of the
Underwriters prior to any transfer of the funds held in the Trust Account to the
Company or any other person;

 

(g)                                              Instruct the Trustee to make
only those distributions that are permitted under this Agreement, and refrain
from instructing the Trustee to make any distributions that are not permitted
under this Agreement;

 

(h)                                             If the Company seeks to amend
any provisions of its amended and restated memorandum and articles of
association (A) to modify the substance or timing of the Company’s obligation to
provide holders of the Ordinary Shares the right to have their shares redeemed
in connection with the Company’s initial Business Combination or to redeem 100%
of the Ordinary Shares if the Company does not complete its initial Business
Combination within the time period set forth therein or (B) with respect to any
other provision relating to the rights of holders of the Ordinary Shares (in
each case, an “Amendment”), the Company will provide the Trustee with a letter
(an “Amendment Notification Letter”) in the form of Exhibit D providing
instructions for the distribution of funds to Public Shareholders who exercise
their redemption option and properly tender their shares in connection with such
Amendment; and

 

(i)                                              Within five (5) business days
after the Underwriters exercise their option to purchase additional units (or
any unexercised portion thereof) or such option to purchase additional units
expires, provide the Trustee with a notice in writing of the total amount of the
Deferred Discount.

 

3.                                   Limitations of Liability. The Trustee shall
have no responsibility or liability to:

 

(a)                                            Imply obligations, perform
duties, inquire or otherwise be subject to the provisions of any agreement or
document other than this Agreement and that which is expressly set forth herein;

 

(b)                                              Take any action with respect to
the Property, other than as directed in Section 1 hereof, and the Trustee shall
have no liability to any third party except for liability arising out of the
Trustee’s

 

4

--------------------------------------------------------------------------------



 

gross negligence, fraud or willful misconduct;

 

(c)                                             Institute any proceeding for the
collection of any principal and income arising from, or institute, appear in or
defend any proceeding of any kind with respect to, any of the Property unless
and until it shall have received written instructions from the Company given as
provided herein to do so and the Company shall have advanced or guaranteed to it
funds sufficient to pay any expenses incident thereto;

 

(d)                                             Change the investment of any
Property, other than in compliance with Section 1 hereof;

 

(e)                                              Refund any depreciation in
principal of any Property;

 

(f)                                            Assume that the authority of any
person designated by the Company to give instructions hereunder shall not be
continuing unless provided otherwise in such designation, or unless the Company
shall have delivered a written revocation of such authority to the Trustee;

 

(g)                                             The other parties hereto or to
anyone else for any action taken or omitted by it, or any action suffered by it
to be taken or omitted, in good faith and in the Trustee’s best judgment, except
for the Trustee’s gross negligence, fraud or willful misconduct. The Trustee may
rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Trustee with written notification to the Company, which counsel may be the
Company’s counsel), statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which the Trustee believes, in good faith and with reasonable
care, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee,
signed by the proper party or parties and, if the duties or rights of the
Trustee are affected, unless it shall give its prior written consent thereto;

 

(h)                                             Verify the accuracy of the
information contained in the Registration Statement;

 

(i)                                                Provide any assurance that
any Business Combination entered into by the Company or any other action taken
by the Company is as contemplated by the Registration Statement;

 

(j)                                               File information returns with
respect to the Trust Account with any local, state or federal taxing authority
or provide periodic written statements to the Company documenting the taxes
payable by the Company, if any, relating to any interest income earned on the
Property;

 

(k)                                            Prepare, execute and file tax
reports, income or other tax returns and pay any taxes with respect to any
income generated by, and activities relating to, the Trust Account, regardless
of whether such tax is payable by the Trust Account or the Company, including,
but not limited to, income tax obligations, except pursuant to
Section 1(j) hereof; or

 

(l)                                                Verify calculations, qualify
or otherwise approve the Company’s written requests for distributions pursuant
to Sections 1(i), 1(j) or 1(k) hereof.

 

4.                                           Trust Account Waiver. The Trustee
has no right of set-off or any right, title, interest or claim of any kind
(“Claim”) to, or to any monies in, the Trust Account, and hereby irrevocably
waives any Claim to, or to any monies in, the Trust Account that it may have now
or in the future. In the event the Trustee has any Claim against the Company
under this Agreement, including, without limitation, under

 

5

--------------------------------------------------------------------------------



 

Section 2(b) or  Section 2(c) hereof, the Trustee shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
Property or any monies in the Trust Account.

 

5.                                   Termination. This Agreement shall terminate
as follows:

 

(a)                                             If the Trustee gives written
notice to the Company that it desires to resign under this Agreement, the
Company shall use its reasonable efforts to locate a successor trustee, pending
which the Trustee shall continue to act in accordance with this Agreement. At
such time that the Company notifies the Trustee that a successor trustee has
been appointed by the Company and has agreed to become subject to the terms of
this Agreement, the Trustee shall transfer the management of the Trust Account
to the successor trustee, including but not limited to the transfer of copies of
the reports and statements relating to the Trust Account, whereupon this
Agreement shall terminate; provided, however, that in the event that the Company
does not locate a successor trustee within ninety (90) days of receipt of the
resignation notice from the Trustee, the Trustee may submit an application to
have the Property deposited with any court in the State of New York or with the
United States District Court for the Southern District of New York and upon such
deposit, the Trustee shall be immune from any liability whatsoever; or

 

(b)                                             At such time that the Trustee
has completed the liquidation of the Trust Account and its obligations in
accordance with the provisions of Section 1(i) hereof and distributed the
Property in accordance with the provisions of the Termination Letter, this
Agreement shall terminate except with respect to Section 2(b).

 

6.                                     Miscellaneous.

 

(a)                                             The Company and the Trustee each
acknowledge that the Trustee will follow the security procedures set forth
herein with respect to funds transferred from the Trust Account. The Company and
the Trustee will each restrict access to confidential information relating to
such security procedures to authorized persons. Each party must notify the other
party immediately if it has reason to believe unauthorized persons may have
obtained access to such confidential information, or of any change in its
authorized personnel. In executing funds transfers, the Trustee shall rely upon
all information supplied to it by the Company, including, account names, account
numbers, and all other identifying information relating to a Beneficiary,
Beneficiary’s bank or intermediary bank. Except for any liability arising out of
the Trustee’s gross negligence, fraud or willful misconduct, the Trustee shall
not be liable for any loss, liability or expense resulting from any error in the
information or transmission of the funds.

 

(b)                                             This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. This Agreement
may be executed in several original or facsimile counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.

 

(c)                                             This Agreement contains the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof. Except for Section 1(i), 1(j) and 1(k) hereof (which
sections may not be modified, amended or deleted without the affirmative vote of
sixty-five percent (65%) of the then outstanding Ordinary Shares and Class B
ordinary shares, par value $0.0001 per share, of the Company, voting together as
a single class; provided that no such amendment will affect any Public
Shareholder who has properly elected to redeem his or her Ordinary Shares in
connection with a shareholder vote for an Amendment, this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.

 

6

--------------------------------------------------------------------------------



 

(d)                                             The parties hereto consent to
the jurisdiction and venue of any state or federal court located in the City of
New York, State of New York, for purposes of resolving any disputes hereunder.
AS TO ANY CLAIM, CROSS-CLAIM OR COUNTERCLAIM IN ANY WAY RELATING TO THIS
AGREEMENT, EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY.

 

(e)                                             Any notice, consent or request
to be given in connection with any of the terms or provisions of this Agreement
shall be in writing and shall be sent by express mail or similar private courier
service, by certified mail (return receipt requested), by hand delivery or by
electronic mail or facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company 1 State Street, 30th Floor

New York, New York 10004

Attn:                               Francis E. Wolf, Jr. & Celeste Gonzalez

Email:                       fwolf@continentalstock.com

cgonzalez@continentalstock.com

 

if to the Company, to:

 

Prime Impact Acquisition I

123 E San Carlos Street, Suite 12

San Jose, California 95112

 

in each case, with copies to:

 

Goodwin Procter LLP

601 Marshall Street

Redwood City, CA 94063

Attention: Dan Espinoza

 

and

 

Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

Attn: Olympia McNerney

E-mail: Olympia.McNerney@gs.com

 

and

 

BofA Securities, Inc.

One Bryant Park

New York, NY 10036

Attn: Steve Miller

E-mail: steve.r.miller@bofa.com

 

and:

 

7

--------------------------------------------------------------------------------



 

Davis Polk & Wardwell LLP

1600 El Camino Real

Menlo Park, CA 94025

Attn.: Alan Denenberg and Derek Dostal

E-mail: alan.denenberg@davispolk.com

E-mail: derek.dostal@davispolk.com

 

(f)                                              Each of the Company and the
Trustee hereby represents that it has the full right and power and has been duly
authorized to enter into this Agreement and to perform its respective
obligations as contemplated hereunder. The Trustee acknowledges and agrees that
it shall not make any claims or proceed against the Trust Account, including by
way of set-off, and shall not be entitled to any funds in the Trust Account
under any circumstance.

 

(g)                                              This Agreement is the joint
product of the Trustee and the Company and each provision hereof has been
subject to the mutual consultation, negotiation and agreement of such parties
and shall not be construed for or against any party hereto.

 

(h)                                             This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
Delivery of a signed counterpart of this Agreement by facsimile or electronic
transmission shall constitute valid and sufficient delivery thereof.

 

(i)                                               Each of the Company and the
Trustee hereby acknowledges and agrees that the Representatives on behalf of the
Underwriters are third-party beneficiaries of this Agreement.

 

(j)                                             Except as specified herein, no
party to this Agreement may assign its rights or delegate its obligations
hereunder to any other person or entity.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY,

 

 

 

as Trustee

 

 

 

 

By:

/s/ Francis Wolf

 

Name:

Francis Wolf

 

Title:

Vice President

 

 

 

PRIME IMPACT ACQUISITION I

 

 

 

 

By:

/s/ Mark Long

 

Name:

Mark Long

 

Title:

Co-Chief Executive Officer and Chief Financial Officer

 

 

9

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Fee Item

 

Time and Method of Payment

 

Amount

Initial acceptance fee

 

Initial closing of the offering by wire transfer

 

$3,500

Annual fee

 

First year, initial closing of the Offering by wire transfer; thereafter
$10,000.00 on the anniversary of the effective date of the Offering by wire
transfer or check

 

$10,000

Transaction processing fee for disbursements to Company under Sections 1(i),
(j) and (k)

 

Billed by Trustee to Company under Section 1

 

$250.00

Paying Agent services as required pursuant to Section 1(i) and 1(k)

 

Billed to Company upon delivery of service pursuant to Section 1(i) and 1(k)

 

Prevailing rates

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

 

Re:                             Trust Account - Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Prime Impact Acquisition I (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of September 9, 2020 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with  [     ] (the “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least seventy-two (72) hours in
advance of the actual date (or such shorter time period as you may agree) of the
consummation of the Business Combination (the “Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds into the trust operating account at [J.P. Morgan Chase Bank, N.A.]
to the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Representatives (with respect to the Deferred Discount) and the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in said trust operating account at [J.P. Morgan Chase
Bank, N.A.] awaiting distribution, neither the Company nor the Representatives
will earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”), and (ii) the Company
shall deliver to you (a) a certificate of the Co-Chief Executive Officer, Chief
Financial Officer or other authorized officer of the Company, which verifies
that the Business Combination has been approved by a vote of the Company’s
shareholders, if a vote is held and (b) joint written instruction signed by the
Company and the Representatives with respect to the transfer of the funds held
in the Trust Account, including payment of the Deferred Discount from the Trust
Account (the “Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date

 

--------------------------------------------------------------------------------



 

described in the notice thereof and we have not notified you on or before the
original Consummation Date of a new Consummation Date, then upon receipt by the
Trustee of written instructions from the Company, the funds held in the Trust
Account shall be reinvested as provided in Section 1(c) of the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
such notice as soon thereafter as possible.

 

 

Very truly yours,

 

 

 

Prime Impact Acquisition I

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

cc: Goldman Sachs & Co. LLC

BofA Securities, Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

 

Re:                             Trust Account - Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Prime Impact Acquisition I (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of September 9, 2020 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business (the “Business Combination”) within
the time frame specified in the Company’s Amended and Restated Memorandum and
Articles of Association, as described in the Company’s Prospectus relating to
the Offering. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on [     ], 20[  ] and to
transfer the total proceeds into the trust operating account at [J.P. Morgan
Chase Bank, N.A.] to await distribution to the Public Shareholders. The Company
has selected [     ] as the effective date for the purpose of determining when
the Public Shareholders will be entitled to receive their share of the
liquidation proceeds. It is acknowledged that no interest will be earned by the
Company on the liquidation proceeds while on deposit in the trust operating
account. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated, except
to the extent otherwise provided in Section 1(j) of the Trust Agreement.

 

 

Very truly yours,

 

 

 

Prime Impact Acquisition I

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

cc: Goldman Sachs & Co. LLC

BofA Securities, Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

 

Re:                             Trust Account — Tax Payment Withdrawal
Instruction

 

Ladies and Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Prime Impact Acquisition I (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of September 9, 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company
$[     ] of the interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

Very truly yours,

 

 

 

Prime Impact Acquisition I

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

cc: Goldman Sachs & Co. LLC

BofA Securities, Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. & Celeste Gonzalez

 

Re:                             Trust Account — Shareholder Redemption
Withdrawal Instruction

 

Ladies and Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Prime Impact Acquisition I (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of September 9, 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the redeeming
Public Shareholders on behalf of the Company $[     ]  of the principal and
interest income earned on the Property as of the date hereof. Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $[·] of the proceeds of the Trust Account
to the trust operating account at J.P. Morgan Chase Bank, N.A. for distribution
to the shareholders that have requested redemption of their shares in connection
with such Amendment.

 

 

Very truly yours,

 

 

 

Prime Impact Acquisition I

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

cc: Goldman Sachs & Co. LLC

BofA Securities, Inc.

 

--------------------------------------------------------------------------------
